                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA


                                      CRIMINAL MINUTES -GENERAL
  Case No.       2:20-mj-764                                                  Date     February 20, 2020
 Title           United States v. Daniel Michael Torres



 Present: The"Honorable        Steve Kim,U.S. Magistrate Judge

                       Connie Chung                                             n/a
                       Deputy Clerk                                   Court Reporter /Recorder

             Attorneys Present for Government:                     Attorneys Present for Defendant:
                            n/a                                                  n/a
 Proceedings:               (IN CHAMBERS)ORDER OF DETENTION —PRETRIAL
                            RELEASE VIOLATION

        The Court conducted a detention hearing pursuant to Federal Rules of Criminal
Procedure 40 and 5(c)(3), as well as 18 U.S.C. §§ 3143(a) and 3148(b), following Defendant's
arrest for alleged violations) of the terms of Defendant's pretrial release.
            The Court finds that:
       A.     ❑     Defendant has not carried his/her burden of establishing by clear and
convincing evidence that Defendant will appear for further proceedings as required if released
[18 U.S.C. § 3142(b-c)]. This finding is based on:
                   ❑      Lack of secured bail resources

                   ❑      Failure to report to Pretrial Services

                   ❑      No stable, long-term residence or employment

                   ❑      Failure to appear for hearing

                   ❑      Ties to foreign countries

                   ❑      Allegations in petition




SK (9/16)                                 CRIMINAL MINUTES -GENERAL                                 Page 1 of2
                            iJNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA


                               CRIMINAL MINUTES -GENERAL
  Case No.   2:20-mj-764                                              Date. February 20, 2020
  Title      United States v. Daniel Michael Torres


      B.     ~     Defendant has not carried his/her burden of establishing by clear and
convincing evidence that Defendant will not endanger the safety of any other person or the
community if released [18 U.S.C. § 3142(b-c)]. This finding is based on:
              O      Nature of previous criminal convictions
              ~      Allegations in petition
              ~      Substance or alcohol abuse

              ❑      Already in custody on state or federal offense
              ~      Domestic violence and anger management issues


                                                * **

      IT IS THEREFORE ORDERED that the defendant be detained pending further
proceedings.




SK (9/16)                            CRIMINAL MINUTES -GENERAL                           Page 2 of2
